You are cordially invited to an analyst and investor event sponsored by COLUMBIA LABORATORIES, INC. (Nasdaq: CBRX) Please join us for an in-depth presentation entitled Changing the Practice of Medicine, highlighting the Company's current efforts in infertility, the background and status of its late-stage development project targeted at reducing the number of pre-term births, and followed by an update on the Company's strategy and plan going forward. This program will feature presentations by medical experts as well as Columbia's management team followed by a question and answer session with the speakers. Breakfast will be served. For those who will be unable to attend the presentation, it will also be webcast. Date:Thursday, January 28, 2010 Location:The
